914 F.2d 249Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Lemuel Marion SHIRLEY, Jr., Plaintiff-Appellant,v.CITY OF RALEIGH, Dempsey Benton, City Manager, J. BealBartholomew, Housing/Environmental InspectionsAdministrator, Thomas W. Scoggins,Housing/EnvironmentalInspector,Defendants-Appellees.
No. 89-2682.
United States Court of Appeals, Fourth Circuit.
Submitted May 11, 1990.Decided Sept. 17, 1990.

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh.  W. Earl Britt, Chief District Judge.  (CA-88-122-5-CIV)
Lemuel Marion Shirley, Jr., appellant pro se.
Thomas Alexander McCormick, Jr., City Attorney, Raleigh, N.C., for appellees.
E.D.N.C.
AFFIRMED.
Before K.K. HALL, MURNAGHAN and WILKINSON, Circuit Judges.
PER CURIAM:


1
Lemuel Marion Shirley, Jr. appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion accepting the recommendation of the magistrate discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Shirley v. City of Raleigh, CA-88-122-5-CIV (E.D.N.C. Apr. 4, 1989).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.